PER CURIAM.
We affirm the order denying appellant’s motion for post-conviction relief. Because appellant has been previously admonished for filing frivolous and successive motions and appeals regarding post-conviction proceedings we order that he file no more such actions, or any pleadings in this court, regarding his 1991 convictions and sentences. See In re Grant Anderson, — U.S. —, 114 S.Ct. 2671,129 L.Ed.2d 807 (1994); Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995); Johnson v. State, 652 So.2d 980 (Fla. 5th DCA 1995).
AFFIRMED.
DAUKSCH, GRIFFIN and ANTOON, JJ., concur.